DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-5, 7, 8, 10-18, and 22, in the reply filed on March 8, 2022 is acknowledged. The traversal is on the grounds that the pending claims of the instant application do not present a serious search burden on the Examiner and Applicant further contends that KR 10-0938342 does not teach the alleged special technical feature. 
However, the Examiner disagrees. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, make over the prior art. The groups of inventions, as previously presented, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features given that Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR 10-0938342.
Hence, the restriction requirement is made FINAL. 
Claims 1-5, 7, 8, and 10-22 are pending of which claims 19-21 are withdrawn and claims 1-5, 7, 8, 10-18, and 22 are now under consideration. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 8, 10-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0160378 A1).  
	Lim et al. disclose a protective film including: a transparent film, a coating layer formed on one surface of the transparent film, and a primer layer formed on the other surface of the transparent film, wherein the coating layer is formed using a coating composition including a first polymer resin, a first cross-linking agent and first water dispersible particles, and the primer layer is formed using a primer composition including a second polymer resin and second water dispersible particles, as well as including a second cross-linking agent in an amount, including 0% by weight, and lower than that of the first cross-linking agent, and a polarizing plate including the same (equivalent to the polarizing plate-carrier film laminate of the claimed invention).  In a polarizing plate, as a protective film for protecting a polarizer, various materials can be used such as polyethylene terephthalate (PET) (meeting the limitations of claim 10). In one embodiment, there is provided a protective film including: a transparent film; a coating layer formed on one surface of the transparent film; and a primer layer formed on the other surface of the transparent film, wherein the coating layer is formed using a coating composition including a first polymer resin, a first cross-linking agent and first water dispersible particles, and the primer layer is formed using a primer composition including a second polymer resin and second water dispersible (meeting the limitations of claim 22).  The coating composition of the coating layer may include, for example, 1 to 30 parts by weight of the first polymer resin, 0.5 to 6 parts by weight of the first cross-linking agent, 0.1 to 3 parts by weight of the first water dispersible particles and the remainder of water, with respect to 100 parts by weight of the coating composition. The first polymer resin included in the coating composition is provided to ensure adhesion between the protective film and the surface coating layer, and may be included in an amount of 1 to 30 parts by weight, 5 to parts by weight, or 6 to 20 parts by weight, with respect to 100 parts by weight of the coating composition.  When the amount of the first polymer resin 
included in the coating composition satisfies the numerical range, a sufficient degree of adhesion with respect to the surface coating layer may be obtained due to superior solvent resistance.  Moreover, a smooth leveling operation may be performed during a coating process and storage stability of a coating liquid may be excellent. The second polymer resin included in the primer composition is provided to improve adhesion with respect to a polarizer, and may be included in an amount of 1 to 20 parts by weight or 3 to 10 parts by weight, with respect to 100 parts by weight of the primer composition.  
The first polymer resin and/or the second polymer resin may be a polyurethane resin, an acrylic resin or a combination thereof. The polyurethane resin may be formed through a reaction between a polyol and an isocyanate.  In this case, the polyol may be a polyester polyol, a polyether polyol, a polycarbonate polyol, or the like. The primer composition may or may not include the second cross-linking agent if necessary. In addition, in the primer composition, the second water dispersible particles may be included in an amount of 0.1 to 3 parts by weight, 0.2 to 3 parts by weight, or 0.5 to 3 parts by weight.  (See Abstract and paragraphs 0001, 0004, 0012, 0013, 0019, 0021, 0025-0053). 
	Lim et al. fail to teach the order of layers as in the claimed invention. 
	However, it is prima facie obvious to rearrange components each of which is taught by the prior art to be useful for the same purpose, in order to form a third 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787